Citation Nr: 0710953	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-37 863	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The August 2003 RO decision denied service connection for a 
left knee condition.  The Board has recharacterized the issue 
as entitlement to service connection for the residuals of a 
left knee injury to more accurately reflect the nature of the 
claim.  

In his substantive appeal to the Board, received in October 
2004, the veteran requested a travel board hearing.  In the 
hearing election sheet, received in November 2004, the 
veteran changed his request to hearing before a decision 
review officer (DRO) at the RO.  The veteran subsequently 
withdrew his request for a DRO hearing in letters dated in 
March and April 2005.  38 C.F.R. § 20.704(e).  Accordingly, 
the Board will proceed with consideration of this appeal 
based on the evidence of record.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with degenerative joint 
disease in his left knee.

2.  The veteran's degenerative joint disease of the left knee 
has not been shown to be casually or etiologically related to 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the residuals of a left knee injury are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in August 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the May 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  An injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability and an 
injury, disease, or event in military service.  Medical 
records or medical opinions usually show this relationship. 

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any records pertinent to his claimed 
condition.  The veteran was asked to complete a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if he wanted VA to request 
private medical records on his behalf.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOC of 
the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
this claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for the 
residuals of a left knee injury, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on the disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the veteran is not entitled to 
service connection for the residuals of a left knee injury, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In a letter to VA dated in July 2003 and in the notice of 
disagreement (NOD), received by VA in September 2003, the 
veteran contended that he was told by a physician who 
performed back surgery in 1997 that left leg pain was most 
likely due to knee trauma and subsequent calcification from 
an injury which the veteran alleged he sustained in basic 
training, but he was unsure that the surgeon documented this 
because the treatment pertained to his back, and he stated 
that he was unable to find the doctor.  Under these 
circumstances, the Board finds that a request for such 
records would be futile.  38 C.F.R. § 3.159(c)(1).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  All available service 
medical records as well as all VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran underwent VA examinations in 
July 2003 and June 2005.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran seeks service connection for the residuals of a 
left knee injury.  In his April 2003 statement, and 
throughout his appeal, the veteran contended that x-rays 
taken during physical therapy sessions while he was in the 
Army showed a history of stress/hairline fractures in the 
femur area of the knee joint from the repeated impact of 
running.  He did not have copies of these records.  The 
veteran stated that since basic training he has been unable 
to play any sports or do any activities that involve jumping 
or twisting motions of the knee without bilateral knee pain.  
In a July 2003 statement and the NOD, received by VA in 
September 2003, the veteran contended that two weeks after 
enlistment, he developed bilateral stress fractures of both 
knees.  He contended that x-rays showed damage to both knees 
and that a "jelly" cast was placed on one knee to restrict 
movement and prevent further injury.  The veteran alleged 
that he was given a physical profile for continued heel and 
knee pain, underwent physical therapy for months, and was 
given assignments that did not involve physical training so 
he did not have to pursue updating a physical profile to 
prevent physical activity.  He claimed to have chronic and 
frequent pain in his knees since service, with occasional 
sharp pains in his left knee.  The veteran contended that he 
was told by a physician who performed back surgery in 1997 
that his leg pain was most likely due to knee trauma and 
subsequent calcification from an injury in basic training, 
but he was unsure that the surgeon documented this and was 
unable to find him.  In his Form 9, received by VA in October 
2004, the veteran again contended that x-rays taken in 
service showed hairline fractures that were abrading the 
cartilage in the joint and that he had constant knee problems 
in service, including muscle atrophy of the left leg from 
favoring his left knee, which he said was noted in August 
1976.

Turning to the medical evidence of record, the March 1975 
enlistment examination was negative for complaints, 
treatment, or diagnoses of a left knee disability.  The March 
1975 report of medical history is also negative for reports 
of a left knee problem or disability.  A May 1975 treatment 
entry noted that the veteran complained of left knee pain for 
the past two days.  The diagnosis was strain and he was 
treated with Tylenol and an ace bandage wrap.  A May 1975 
physical profile indicated that the veteran had a right and 
left calcaneus stress fracture.  The condition was considered 
temporary, and he did not have to participate in physical 
training until June 1975.

In October 1975, it was noted that the veteran complained of 
a left knee stress fracture in June and had to keep his knee 
straight.  He was treated with heat and an ace bandage.  In 
March 1976, the veteran complained of left knee pain for two 
days after twisting his leg.  There was no apparent effusion, 
discoloration, or crepitus.  There was bilateral patellar 
stability and negative Drawer's and McMurry's signs.  The 
assessment was collateral ligament strain.  An August 1976 
physical therapy treatment entry noted that the veteran 
complained of chronic left knee pain.  There were negative 
Drawer's and McMurry's signs with good stability, muscle 
tone, and range of motion with no crepitus.  The assessment 
was chronic left knee pain.  An August 1976 physical therapy 
report dated a few days later noted chronic left knee pain 
for the past year and a half with a history of recurring 
trauma.  The assessment was recurring mild lateral collateral 
ligament strain.  No muscle atrophy was noted.

A March 1977 triage note showed that the veteran complained 
of left knee pain after playing basketball.  An undated 
record entitled extremity pain and injury, which appears to 
have been created contemporaneously to the March 1977 triage 
note, reflected that the veteran twisted his left knee while 
playing basketball.  X-rays of the left knee were normal 
without findings of fractures or joint involvement.  The left 
knee had slight swelling with point tenderness in the tendon.  
The assessment was knee effusion with two degree twisting.  
The March 1977 x-ray report pertaining to the left knee is 
also of record and shows that findings were negative.  On the 
February 1978 report of medical history, the veteran 
indicated that he had swollen or painful joints.  The 
February 1978 separation examination reflected chondromalacia 
of the left knee.  A May 1978 statement of medical condition 
reflected no change in the veteran's medical condition since 
his February 1978 separation examination.  

The veteran underwent a July 2003 examination of his left 
knee.  It was noted that his claims file was reviewed and 
findings of knee pain and knee conditions during service were 
documented.  The veteran complained of knee pain everyday 
since 1975.  After examination, the veteran was found to have 
a normal left knee.  An x-ray report of the veteran's left 
knee taken a few days later showed narrowing of the medial 
aspect of the left knee joint space with a calcific deposit 
in the left popliteal fossa.  The veteran contended in his 
September 2003 NOD that the July 2003 examination was 
inadequate because the examiner was a physician's assistant 
and not a medical doctor with specialized training.  

The veteran was afforded a second VA sponsored examination 
dated in June 2005 by a licensed medical doctor of orthopedic 
surgery.  The examiner reviewed the veteran's claims file and 
medical record materials.  The examiner interpreted the July 
2003 x-ray findings recorded initially as a calcific deposit 
in the left popliteal fossa as a fabella, which he stated was 
a normal finding.  The veteran reported discomfort in the 
left knee that mainly bothered him when playing sports or 
when participating in physical activities involving twisting 
and jumping.  He contended that going up and down a ladder 
caused pain and that his left knee caused him to limp 
sometimes.  The veteran stated that he had not had treatment 
for his left knee since service nor did he wear a brace.  He 
believed that he had x-rays taken in May 2005 but the 
examiner did not have them.  The veteran reported knee 
problems during service that were referenced by the examiner 
in his report.  Physical examination revealed a normal left 
knee with complaints of a minimal amount of tenderness with 
palpation of the medial joint line.  The July 2003 x-rays 
revealed a very minimal amount of joint space narrowing in 
the left medial compartments which indicated early 
degenerative joint disease.  The examiner commented that the 
veteran's in-service medical findings of left knee strain did 
not appear to show any extended or long term problems during 
that time.  The examiner opined that there was not good or 
significant evidence to show that early degenerative joint 
disease of the left knee originated as a result of his 
military service problems.  

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of a left knee injury.  Although the evidence in 
this case shows an injury in service (i.e. chronic left knee 
pain, mild lateral collateral ligament strain, left knee 
strain, knee effusion, and a February 1978 separation 
diagnosis of chondromalacia of the left knee) and the 
presence of a current disability (i.e. early degenerative 
joint disease in the left knee), such evidence, alone, is 
insufficient to establish service connection.  To establish 
service connection, competent evidence establishing an 
etiological relationship between the injury in service and 
the current disability is also needed.  

In this case, there is a competent medical opinion finding 
that the veteran's degenerative joint disease is not likely 
related to injuries during service.  The doctor based his 
opinion on a review of the veteran's claims file, x-rays, and 
physical examination.  The examiner specifically referred to 
the service medical findings of left knee strain and 
chondromalacia of the left knee when rendering his opinion.  
Further, neither the veteran nor his representative contended 
that the second June 2005 examination was inadequate.  

Despite the veteran's contentions that there were x-rays 
taken during service which showed left knee stress and 
hairline fractures, these x-rays are not on record.  
Additionally, there are no findings of muscle atrophy due to 
the left knee.  Further, the only physical profile on record 
dated in May 1975 indicated that the veteran had a right and 
left calcaneus stress fracture and was told not to 
participate in physical training.  There was no finding of a 
left knee fracture in the physical profile or anywhere else.  
The Board notes that the veteran's complete service medical 
records were requested and received by the National Personnel 
Records Center in June 2003, including several physical 
therapy treatment notes from the hospital where the veteran 
claimed he had x-rays taken.  Additionally, the record 
contains x-ray examination reports of the left knee that were 
negative for fracture or joint problems.  Generally, opinions 
which are based upon an actual review of the documented 
clinical history are entitled to greater probative weight 
than those that are based on unsubstantiated history provided 
by the veteran.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative).  
Although the veteran may sincerely believe that he had stress 
fractures in service, the medical evidence does not support 
that contention.  To the extent that the veteran believes his 
current knee disability is related to his service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  Therefore, the Board affords more 
probative weight to the June 2005 VA examiner's opinion that 
found insufficient evidence to link the veteran's current 
left knee disability to service.  

Further, although the veteran contended that he has had left 
knee pain since service, he reported to the examiner in June 
2005 that he had not had treatment for his left knee since 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment, as evidence of 
whether an injury or disease incurred in service resulted in 
any chronic or persistent disability.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The veteran's VA 
examinations in July 2003 and June 2005 provided the first 
post-service medical evidence pertaining to the veteran's 
left knee disability.  The Board finds it significant that 
such medical evidence arises approximately 25 years after the 
veteran's discharge, and this lengthy gap in time weighs 
against the existence of a nexus relationship between the 
degenerative joint disease and a left knee injury in service.

In sum, although there is evidence of an in-service left knee 
injury and a post-service diagnosis of left knee degenerative 
joint disease, there is no competent evidence of a nexus 
between the in-service injury and the current disability.  
Without this element, service connection cannot be granted.  
38 C.F.R. § 3.303.  In deciding whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b).  In this case, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's claim and therefore, the provisions of § 
5107(b) are not applicable.  Accordingly, entitlement to 
service connection for the residuals of a left knee injury is 
denied.


ORDER

Entitlement to service connection for the residuals of a left 
knee injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


